 


110 HRES 864 IH: Condemning Saudi Arabia for sentencing a gang-rape victim to 200 lashes and 6 months in prison and calling for King Abdullah to overturn the verdict.
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 864 
IN THE HOUSE OF REPRESENTATIVES 
 
December 11, 2007 
Ms. Castor (for herself, Ms. DeLauro, and Mrs. Lowey) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Condemning Saudi Arabia for sentencing a gang-rape victim to 200 lashes and 6 months in prison and calling for King Abdullah to overturn the verdict. 
 
 
Whereas in 2006, a teenage woman known as the Girl from Qatif and her male friend were abducted and she was later gang raped by 7 men in Saudi Arabia; 
Whereas in November 2006, after she had suffered this terrible violence against her, she was sentenced to 90 lashes by the General Court of Qatif because, immediately prior to becoming victim of this violent assault, she was alone with a man not related to her; 
Whereas in November 2007, after a review of the verdict by the Supreme Council of the Judiciary, Saudi Arabia’s highest court, the Qatif Court increased her sentence to 200 lashes and 6 months in prison for publicly speaking out against the verdict; 
Whereas the victim remains under house arrest until her sentence is enforced; 
Whereas the sentence has prompted international outrage; 
Whereas rape is a barbaric act and an attempt to exert power, it is a human rights violation and in any culture women should be afforded the basic right to be in society without the threat of violence; 
Whereas these actions on the part of Saudi Arabia will prevent victims of rape in Saudi Arabia from reporting these crimes and shield the perpetrators of such acts from prosecution; 
Whereas United Nations High Commissioner for Human Rights, Louise Arbour, said in a statement ahead of the International Day for the Elimination of Violence against Women A woman will not report rape if we continue to stigmatize the victims of violence rather than the perpetrators; 
Whereas many human rights groups have called on Saudi Arabia’s King Abdullah to invalidate the verdict and have all charges dropped against the victim; and 
Whereas Saudi King Abdullah decreed in October 2007 for judicial reforms including establishing a Supreme Court: Now, therefore, be it 
 
That the United States House of Representatives— 
(1)condemns rape as a barbaric and inhumane act; 
(2)supports rape victims’ rights to seek legal action against their attackers; 
(3)strongly supports rape victims and their right to be free from violence and certainly prosecution after violence has been done against them; 
(4)calls on Saudi Arabia’s King Abdullah to overturn the verdict against the Girl from Qatif and set the victim free; and 
(5)calls on Saudi Arabia to take immediate steps to undertake promised judicial reforms.  
 
